Exhibit 10.2

 

Execution Version

 

 

 

PLEDGE AND SECURITY AGREEMENT

 

among

 

ARES COMMERCIAL REAL ESTATE CORPORATION,

 

ACRC HOLDINGS LLC,

 

ACRC WAREHOUSE HOLDINGS LLC,

 

ACRC LENDER LLC,

 

ACRC CP INVESTOR LLC,

 

and

 

ACRC MEZZ HOLDINGS LLC,

 

as Grantors

 

and

 

DBD CREDIT FUNDING LLC,

as Collateral Agent

 

Dated as of December 9, 2015

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

I.

DEFINED TERMS

1

 

 

 

 

 

1.1

Definitions

1

 

1.2

Other Definitional Provisions

8

 

 

 

 

II.

GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

9

 

 

 

 

III.

REPRESENTATIONS AND WARRANTIES

11

 

 

 

 

 

3.1

Valid, Perfected First Priority Liens

11

 

3.2

Ownership

11

 

3.3

Name; Jurisdiction of Organization, Etc.

11

 

3.4

Special Collateral; Excluded Collateral

12

 

3.5

Commercial Tort Claims

12

 

3.6

Pledged Equity Interests

12

 

3.7

Pledged Debt

12

 

3.8

Intellectual Property

12

 

3.9

Deposit Account

13

 

3.10

Binding Agreement

13

 

3.11

Other Agreements

13

 

3.12

Requisite Power and Authority

13

 

3.13

Solvency

13

 

 

 

 

IV.

COVENANTS

13

 

 

 

 

 

4.1

Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Pledged Debt, Pledged Equity Interests, Deposit Accounts and Cash Management

14

 

4.2

Maintenance of Perfected Security Interest; Further Documentation

15

 

4.3

Changes in Locations, Name, Jurisdiction of Incorporation, Etc.

16

 

4.4

Preferred Equity Investments

16

 

4.5

Intellectual Property

16

 

4.6

Investment Property

16

 

4.7

Voting and Other Rights with Respect to Pledged Securities

17

 

4.8

Commercial Tort Claims

18

 

 

 

 

V.

REMEDIAL PROVISIONS

18

 

 

 

 

 

5.1

Code and Other Remedies

18

 

5.2

Effect of Securities Laws

20

 

5.3

Deficiency

20

 

5.4

Proceeds to be Turned Over to Agent

21

 

i

--------------------------------------------------------------------------------


 

VI.

POWER OF ATTORNEY AND FURTHER ASSURANCES

21

 

 

 

 

 

6.1

Collateral Agent’s Appointment as Attorney-in-Fact, Etc.

21

 

6.2

Authorization of Financing Statements

22

 

 

 

 

VII.

the agent

23

 

 

 

 

 

7.1

Authority of Agent

23

 

7.2

Duty of Agent

23

 

7.3

No Individual Foreclosure, Etc.

24

 

7.4

Secured Counterparties

24

 

 

 

 

VIII.

MISCELLANEOUS

24

 

 

 

 

 

8.1

Amendments in Writing

24

 

8.2

Notices

24

 

8.3

No Waiver by Course of Conduct; Cumulative Remedies

24

 

8.4

Successors and Assigns

25

 

8.5

Counterparts

25

 

8.6

Severability

25

 

8.7

Section Headings

25

 

8.8

Integration/Conflict

25

 

8.9

GOVERNING LAW

25

 

8.10

JURISDICTION AND VENUE

26

 

8.11

Additional Grantors

26

 

8.12

Releases

26

 

8.13

WAIVER OF JURY TRIAL

27

 

SCHEDULE 1

Notice Addresses of Guarantors

1-1

SCHEDULE 2

Filings and Other Actions Required to Perfect Security Interests

2-1

SCHEDULE 3

Exact Legal Name, Location of Jurisdiction of Organization and Chief Executive
Office

3-1

SCHEDULE 4

Commercial Tort Claims

4-1

SCHEDULE 5

Pledged Equity Interests

5-1

SCHEDULE 6

Pledged Debt

6-1

SCHEDULE 7

Intellectual Property

7-1

SCHEDULE 8

Deposit Accounts

8-1

SCHEDULE 9

Consents

9-1

ANNEX 1

Assumption Agreement

ANNEX 1-1

 

ii

--------------------------------------------------------------------------------


 

This PLEDGE AND SECURITY AGREEMENT, dated as of December 9, 2015, among each of
the signatories hereto designated as a Grantor on the signature pages hereto
(together with any other entity that may become a party hereto as a Grantor as
provided herein, each a “Grantor” and collectively, the “Grantors”), and DBD
Credit Funding LLC, as collateral agent (in such capacity and together with its
successors and assigns in such capacity, the “Collateral Agent”) for (i) the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to that certain Credit and Guaranty Agreement, dated as of
December 9, 2015 (as amended, restated, supplemented or otherwise modified or
replaced from time to time, the “Credit Agreement”), among Ares Commercial Real
Estate Corporation, a Maryland corporation (the “Borrower”), ACRC Holdings LLC,
a Delaware limited liability company (“ACRC Holdings”), ACRC Mezz Holdings LLC,
a Delaware limited liability company (“ACRC Mezz”), ACRC CP Investor, LLC, a
Delaware limited liability company (“ACRC CP Investor”), ACRC Warehouse Holdings
LLC, a Delaware limited liability company (“ACRC Warehouse” and, together with
ACRC Holdings, ACRC Mezz and ACRC CP Investor, the “Guarantors”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), the Collateral Agent and Highbridge Principal
Strategies, LLC, as administrative agent (the “Administrative Agent” and,
together with the Collateral Agent, the “Agents”) and (ii) the other Secured
Parties (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement, to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Secured Counterparties to enter into Bank Product Agreements and Swap
Agreements and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Grantor hereby agrees with the
Collateral Agent, for the benefit of the Secured Parties, as follows:

 

I.                                        DEFINED TERMS

 

1.1                               Definitions.  (a)  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement, and

 

1

--------------------------------------------------------------------------------


 

the following terms which are defined in the UCC are used herein as so defined
(and if defined in more than one article of the UCC shall have the meaning
specified in Article 9 thereof):  Accounts, Account Debtor, Adverse Claims,
As-Extracted Collateral, Authenticate, Certificated Security, Chattel Paper,
Commodity Account, Commodity Contract, Commodity Intermediary, Documents,
Electronic Chattel Paper, Entitlement Order, Equipment, Farm Products, Financial
Asset, Fixtures, Goods, Health-Care-Insurance
Receivable, Instruments, Inventory, Investment Property, Letter of Credit
Rights, Manufactured Homes, Money, Payment Intangibles, Proceeds, Securities
Account, Securities Intermediary, Security, Security Entitlement, Supporting
Obligations, Tangible Chattel Paper and Uncertificated Security.

 

(b)                                 The following terms shall have the following
meanings:

 

“ACRC CP Investor” shall have the meaning set forth in the preamble hereto.

 

“ACRC Holdings” shall have the meaning set forth in the preamble hereto.

 

“ACRC Lender” shall mean ACRC Lender LLC, a Delaware limited liability company.

 

“ACRC Mezz” shall have the meaning set forth in the preamble hereto.

 

“ACRC Mezz Collateral” shall have the meaning set forth in Section 2(a)(i) of
this Agreement.

 

“ACRC Warehouse” shall have the meaning set forth in the preamble hereto.

 

“Agreement”  shall mean this Pledge and Security Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Borrower” shall have the meaning set forth in the preamble hereto.

 

“Collateral”  shall have the meaning set forth in Section 2(a) of this
Agreement.

 

“Collateral Account”  shall mean any collateral account established by the
Collateral Agent as provided in Section 5.4.

 

“Copyright Licenses” shall mean all agreements, licenses and covenants providing
for the grant to or from a Grantor of any right in or to any Copyright or
otherwise providing for a covenant not to sue for infringement or other
violation of any Copyright.

 

“Copyrights”  shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all works of authorship and all intellectual
property rights therein, all United States and foreign copyrights (whether or
not the underlying works of authorship have been published), including but not
limited to copyrights in software and databases, all designs (including but not
limited to all industrial designs, “Protected Designs” within the meaning of 17
U.S.C. 1301 et. Seq. and Community designs), and all “Mask Works” (as defined in
17 U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered,
and with respect to any and all of the foregoing: (i) all registrations and
applications for registration thereof, (ii) all extensions, renewals, and
restorations thereof, (iii) all rights to sue or otherwise recover for any

 

2

--------------------------------------------------------------------------------


 

past, present and future infringement or other violation thereof, (iv) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (v) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

 

“Credit Agreement” shall have the meaning set forth in the preamble hereto.

 

“De Minimis Deposit Accounts” shall mean Deposit Accounts (other than any
Excluded Accounts, Deposit Accounts that are Excluded Assets and Necessary
Funding Amounts Accounts) with a minimum balance at any time outstanding of less
than $200,000 individually and $1,000,000 in the aggregate when taken together
with all other Deposit Accounts that are not subject to the Collateral Agent’s
Control.

 

“Discharge of the Secured Obligations”  shall mean and shall have occurred when
(i) all Secured Obligations shall have been paid in full in cash (other than
(a) those expressly stated to survive termination and (b) contingent obligations
as to which no claim has been asserted and (c) obligations and liabilities under
Bank Product Agreements and Swap Agreements as to which arrangements
satisfactory to the applicable Secured Counterparties shall have been made), and
(ii) all Commitments shall have terminated or expired.

 

“Equity Interests”  (i) shall mean, with respect to any Person, any and all
shares, interests, rights to purchase, warrants, options, participations or
other equivalents, including membership interests (however designated, including
voting or non-voting, common or preferred) of the equity of such Person,
including, if such person is a partnership, partnership interests (whether
general or limited), if such Person is a limited liability company, membership
interests (however designated, including voting or non-voting, common or
preferred), and, if such Person is a trust, all beneficial interests therein,
and shall also include any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such corporation, partnership, limited liability
company or trust, whether outstanding on the date hereof or issued on or after
the date hereof and (ii) shall include, without limitation, all Pledged Stock,
Pledged Partnership Interests and Pledged LLC Interests.

 

“Excluded Accounts” shall mean all custodial accounts, including, without
limitation, (i) accounts used exclusively for payroll, (ii) accounts used
exclusively for payroll taxes and/or withheld income taxes, (iii) accounts used
exclusively for employee wage and benefit payments, (iv) escrow, defeasance and
redemption accounts and (v) trust or fiduciary accounts, in each case entered
into in the ordinary course of business and consistent with prudent business
practice conduct where the applicable Loan Party holds the funds exclusively for
the benefit of one or more unaffiliated third parties, together, in each case,
with all funds held therein and all certificates or instruments representing any
of the foregoing.

 

“Excluded Assets”  shall mean, with respect to each Grantor and each of their
respective direct and indirect Subsidiaries and Affiliates, (i) any Asset of
such Person that is subject to any Permitted Lien (other than a Permitted
Collateral Lien) whether existing on the Closing Date or any time thereafter,
(ii) all Securities Accounts or Commodity Accounts together, in each case, with
all funds held therein and all certificates or instruments representing any of
the foregoing, (iii) fee-owned and leasehold interests in real property,
(iv) any Asset, permit, lease, license,

 

3

--------------------------------------------------------------------------------


 

contract or agreement to which any Grantor is a party or any of its rights or
interests thereunder if and only to the extent that the grant of a security
interest hereunder (a) is, directly or indirectly, prohibited by or a violation
of any law, rule or regulation applicable to such Grantor or (b) shall, directly
or indirectly, constitute or result in a breach of a term or provision of, or
the termination of or a default under the terms of, such Asset, permit, lease,
license, contract or agreement (other than to the extent that any such law,
rule, regulation, term or provision would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law (including any debtor relief law or principle of
equity); provided, however, that the Collateral shall include (and such security
interest shall attach and the definition of Excluded Assets shall not then
include) immediately at such time as the contractual or legal provisions
referred to above shall no longer be applicable and to the extent severable, and
shall attach immediately to any portion of such Asset, permit, lease, license,
contract or agreement not subject to the provisions specified in clauses (a) or
(b) above, (v) any Excluded Accounts, (vi) property owned by any Grantor that is
subject to a Purchase Money Obligation or Capitalized Lease Obligation permitted
under the Credit Agreement if the agreement pursuant to which such Lien is
granted (or the document providing for such Capitalized Lease Obligation)
prohibits, or requires the consent of any Person other than the Grantors which
has not been obtained as a condition to, the creation of any other Lien on such
property; provided further that the exclusions referred to in clauses (v) and
(vi) of this definition shall not include any Proceeds of such permit, lease,
license, contract or agreement or property; (vii) Vehicles, (viii) any
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law, (ix) any MSRs, the Equity Interests in
any Subsidiary that, directly or indirectly, owns MSRs and any Intercompany
Notes to the extent such MSRs, Equity Interests or Intercompany Notes cannot be
pledged in accordance with, directly or indirectly, the terms of such MSRs,
Equity Interests or Intercompany Notes and relevant agreements (including
renewals thereof), as applicable, or to the extent prohibited by applicable law,
rule or regulation; (x) any Asset with respect to which the cost of obtaining a
Lien in such Asset is excessive in relation to the value afforded thereby, as
agreed between the Borrower and the Agents in their reasonable discretion,
(xi) Excluded Foreign Subsidiary Voting Stock and (xiii) the Equity Interests of
ACRE Capital Holdings LLC and ACRC Holdings LLC.

 

“Excluded Foreign Subsidiary Voting Stock” shall mean any voting stock in excess
of 66% of the total outstanding amount of any class of voting stock of a Foreign
Subsidiary.

 

“Foreign Subsidiary” shall mean any Subsidiary that is (i) treated as a
“controlled foreign corporation” within the meaning of Section 957 of the
Internal Revenue Code, (ii) a Subsidiary of any entity described in clause
(i) or (iii) any domestic Subsidiary, substantially all the assets of which
consist of Equity Interests in one or more entities properly treated as
controlled foreign corporations within the meaning of Section 957 of the
Internal Revenue Code.

 

“General Intangibles”  shall mean all “general intangibles” as such term is
defined in Section 9-102(a)(42) of the UCC and, in any event, shall include,
without limitation, with respect

 

4

--------------------------------------------------------------------------------


 

to any Grantor, all rights of such Grantor to receive any tax refunds, all Hedge
Agreements, contracts, agreements, instruments and indentures and all licenses,
permits, concessions, franchises and authorizations issued by Governmental
Authorities in any form, and portions thereof, to which such Grantor is a party
or under which such Grantor has any right, title or interest or to which such
Grantor or any property of such Grantor is subject, as the same may from time to
time be amended, supplemented, replaced or otherwise modified, including,
without limitation, (i) all rights of such Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of such
Grantor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect thereto, (iii) all rights of such Grantor to damages arising
thereunder, and (iv) all rights of such Grantor to terminate and to perform,
compel performance and to exercise all remedies thereunder.

 

“Guarantors” shall have the meaning set forth in the preamble hereto.

 

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof).

 

“Intellectual Property”  shall mean, with respect to any Grantor, the collective
reference to all rights, priorities and privileges relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including, without limitation, Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks, Trademark Licenses, Trade Secrets and
Trade Secret Licenses, and all rights to sue or otherwise recover for any past,
present and future infringement, dilution, misappropriation, or other violation
or impairment thereof, including the right to receive all Proceeds therefrom,
including without limitation license fees, royalties, income payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto.

 

“Intercompany Note”  shall mean any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.

 

“Issuers”  shall mean the collective reference to each issuer of Pledged Equity
Interests.

 

“Necessary Funding Amounts” shall mean an aggregate amount, from time to time,
equal to the sum of: (i) amounts necessary to make any distributions or payments
necessary to maintain the Borrower’s status as a “real estate investment trust”
as defined in Section 856 the Code and avoid the imposition of income and excise
tax pursuant to Section 6.4 of the Credit Agreement and (ii) amounts necessary
for the Borrower and its Subsidiaries to satisfy future funding obligations to
which they are contractually bound with respect to then existing investments.

 

“Necessary Funding Amounts Accounts” shall mean any Deposit Account or Deposit
Accounts maintained by the Borrower which contain funds in an aggregate amount
sufficient to fund the Necessary Funding Amounts.

 

“Patent Licenses”  shall mean all agreements, licenses and covenants providing
for the grant to or from a Grantor of any right in or to any Patent or otherwise
providing for a covenant not to sue for infringement or other violation of any
Patent.

 

5

--------------------------------------------------------------------------------


 

“Patents”  shall mean, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all patentable inventions and designs, all United
States, foreign, and multinational patents, certificates of invention, and
similar industrial property rights, and applications for any of the foregoing.

 

“Pledged Commodity Contracts” shall mean all Commodity Contracts to which any
Grantor is party from time to time.

 

“Pledged Debt” shall mean the Debt described in Schedule 6 hereto and all other
indebtedness and debt securities from time to time owned or hereafter acquired
by any Grantor together with any other certificates, options, rights or security
entitlements, promissory notes and other instruments evidencing any or all such
Debt and debt securities, including the Pledged Notes and Intercompany Notes;
provided, however, that Pledged Debt shall not include any Excluded Assets.

 

“Pledged Equity Interests”  shall mean all Equity Interests, and shall include
Pledged LLC Interests, Pledged Partnership Interests and Pledged Stock;
provided, however, that in no event shall “Pledged Equity Interests” include any
Excluded Assets.

 

“Pledged LLC Interests”  shall mean all membership interests, preferred
interests and other interests now owned or hereafter acquired by any Grantor in
any limited liability company and the certificates, if any, representing such
limited liability company interests and any interest of such Grantor on the
books and records of such limited liability company and any securities
entitlements relating thereto and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option or other agreement to acquire any of the
foregoing, all management rights, all voting rights, any interest in any capital
account of a member in such limited liability company, all rights as and to
become a member of the limited liability company, all rights of the Grantor
under any shareholder or voting trust agreement or similar agreement in respect
of such limited liability company, all of the Grantor’s right, title and
interest as a member to any and all assets or properties of such limited
liability company, and all other rights, powers, privileges, interests, claims
and other property in any manner arising out of or relating to any of the
foregoing; provided, however, that Pledged LLC Interests shall not include any
Excluded Assets.

 

“Pledged Notes”  shall mean all promissory notes now owned or hereafter acquired
by any Grantor and all Intercompany Notes; provided, however, that Pledged Notes
shall not include any Excluded Assets.

 

“Pledged Partnership Interests”  shall mean all membership interests and other
interests now owned or hereafter acquired by any Grantor in any general
partnership, limited partnership, limited liability partnership or other
partnership and the certificates, if any, representing such partnership
interests, and any interest of such Grantor on the books and records of such
partnership and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests and any other warrant, right

 

6

--------------------------------------------------------------------------------


 

or option to acquire any of the foregoing, all management rights, all voting
rights, any interest in any capital account of a partner in such partnership,
all rights as and to become a partner of such partnership, all of the Grantor’s
rights, title and interest as a partner to any and all assets or properties of
such partnership, and all other rights, powers, privileges, interests, claims
and other property in any manner arising out of or relating to any of the
foregoing; provided, however, that Pledged Partnership Interests shall not
include any Excluded Assets.

 

“Pledged Securities”  shall mean the collective reference to the Pledged Debt,
Pledged Security Entitlements, Pledged Commodity Contracts and the Pledged
Equity Interests regardless of whether constituting Securities under the UCC.

 

“Pledged Security Entitlements”  shall mean all Security Entitlements of any
Grantor.

 

“Pledged Stock” shall mean all membership interests and other interests now
owned or hereafter acquired by any Grantor and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares and any other warrant,
right or option to acquire any of the foregoing; provided, however, that Pledged
Stock shall not include any Excluded Assets.

 

“Receivable”  shall mean all Accounts and any other any right to payment for
goods or other property sold, leased, licensed or otherwise disposed of or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper or classified as a Payment Intangible and whether or not it has
been earned by performance.  References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

 

“Secured Counterparties” shall mean any Bank Product Provider that is a Lender
or an Affiliate of a Lender on the date of entering into such Bank Product
Agreement or Swap Agreement.

 

“Secured Obligations”  shall have the meaning set forth in the Credit Agreement.

 

“Secured Parties” shall mean collectively, the Agents, the Lenders, each
Indemnitee pursuant to Section 8.2 of the Credit Agreement, each co-agent or
sub-agent appointed by the Agents from time to time pursuant to the Credit
Agreement and each Secured Counterparty.

 

“Securities Act”  shall mean the Securities Act of 1933, as amended.

 

“Subsidiary Grantors” shall mean each Grantor other than the Borrower.

 

“Trademark Licenses”  shall mean all agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Trademark
or otherwise providing for a covenant not to sue for infringement, dilution, or
other violation of any Trademark or permitting co-existence with respect to a
Trademark.

 

“Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all domestic, foreign and multinational
trademarks, service marks, trade

 

7

--------------------------------------------------------------------------------


 

names, corporate names, company names, business names, fictitious business
names, trade dress, trade styles, logos, Internet domain names, other indicia of
origin or source identification, and general intangibles of a like nature,
whether registered or unregistered, and, with respect to any and all of the
foregoing, (i) all registrations and applications for registration thereof
(ii) all extensions and renewals thereof, (iii) all of the goodwill of the
business connected with the use of and symbolized by any of the foregoing,
(iv) all rights to sue or otherwise recover for any past, present and future
infringement, dilution, or other violation thereof, (iv) all Proceeds of the
foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, proceeds of suit and other payments now or hereafter
due and/or payable with respect thereto, and (v) all other rights of any kind
accruing thereunder or pertaining thereto throughout the world.

 

“Trade Secrets”  shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to (i) all trade secrets and all confidential
and proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, and with respect to any and all of the foregoing (i) all rights to
sue or otherwise recover for any past, present and future misappropriation or
other violation thereof, (ii) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, proceeds
of suit and other payments now or hereafter due and/or payable with respect
thereto, and (iii) all other rights of any kind accruing thereunder or
pertaining thereto throughout the world.

 

“Trade Secret Licenses” shall mean all agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Trade
Secret or otherwise providing for a covenant not to sue for misappropriation or
other violation of a Trade Secret.

 

“UCC”  shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

“Vehicles”  shall mean all cars, trucks, trailers, construction and earth moving
equipment and other Equipment of any nature covered by a certificate of title
law of any jurisdiction and all tires and other appurtenances to any of the
foregoing.

 

1.2                               Other Definitional Provisions.  (a)  The words
“hereof”, “herein”, “hereto” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule, Exhibit and Annex
references, are to this Agreement unless otherwise specified.  References to any
Schedule, Exhibit or Annex shall mean such Schedule, Exhibit or Annex as amended
or supplemented from time to time in accordance with this Agreement.

 

8

--------------------------------------------------------------------------------


 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

 

(d)                                 The expressions “payment in full,” “paid in
full” and any other similar terms or phrases when used herein shall mean payment
in cash in immediately available funds.

 

(e)                                  The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

(f)                                   All references herein to provisions of the
UCC shall include all successor provisions under any subsequent version or
amendment to any Article of the UCC.

 

II.                                   GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL

 

(a)                                 Each Grantor hereby assigns and transfers to
the Collateral Agent, and hereby grants to the Collateral Agent, for the benefit
of the Secured Parties, a security interest in, all of the following property,
in each case, wherever located and now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Loan
Party’s Secured Obligations:

 

a.                                      all Accounts, including all Receivables;

 

b.                                      all Chattel Paper;

 

c.                                       all Deposit Accounts;

 

d.                                      all Documents;

 

e.                                       all Equipment;

 

f.                                        all General Intangibles;

 

g.                                       all Instruments;

 

h.                                      all Insurance;

 

9

--------------------------------------------------------------------------------


 

i.                                          all Intellectual Property;

 

j.                                         all Inventory;

 

k.                                      all Investment Property;

 

l.                                          all Letter of Credit Rights;

 

m.                                  all Money;

 

n.                                      all Pledged Securities;

 

o.                                      all Vehicles;

 

p.                                      all Goods not otherwise described above;

 

q.                                      all Collateral Accounts;

 

r.                                         all books, records, ledger cards,
files, correspondence, customer lists, blueprints, technical specifications,
manuals, computer software, computer printouts, tapes, disks and other
electronic storage media and related data processing software and similar items
that at any time evidence or contain information relating to any of the
Collateral or are otherwise necessary or helpful in the collection thereof or
realization thereupon;

 

s.                                        all commercial tort claims now or
hereinafter described on Schedule 4; and

 

t.                                         to the extent not otherwise included,
all other property of such Grantor and all Proceeds, products, accessions, rents
and profits of any and all of the foregoing and all collateral security,
Supporting Obligations and guarantees given by any Person with respect to any of
the foregoing.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, (i) none of the Excluded Assets shall constitute the Collateral,
(ii) in no event shall control agreements or perfection by control or similar
arrangements be required (A) with respect to any Collateral that constitutes
Pledged Equity Interests other than certificated Pledged Equity Interests and
(B) with respect to the De Minimis Deposit Accounts and the Necessary Funding
Amount Accounts and (iii) in no event shall perfection of any security interest
or Lien in any Collateral in any jurisdiction other than in the United States be
required.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral granted by it and nothing contained herein is intended or shall be a
delegation of duties to the Collateral Agent or any Secured Party, and (ii) each
Grantor shall remain liable under each of the agreements included in the
Collateral granted by it, including, without limitation, any Receivables and any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither

 

10

--------------------------------------------------------------------------------


 

the Collateral Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall the Collateral Agent
or any Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to any
Receivables, Pledged Partnership Interests or Pledged LLC Interests.

 

III.                              REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder and to induce the Secured Counterparties to enter into Bank Product
Agreements and Swap Agreements, each Grantor hereby represents and warrants to
the Secured Parties on the Closing Date and on the date of funding of each Loan:

 

3.1                               Valid, Perfected First Priority Liens.  The
security interests granted pursuant to this Agreement constitute a legal and
valid security interest in favor of the Collateral Agent, for the benefit of the
Secured Parties, in the Collateral securing the payment and performance of the
Secured Obligations and upon completion of the filings and other actions
specified on Schedule 2 (all of which, in the case of all filings and other
documents referred to on said Schedule, have been delivered to the Collateral
Agent in duly completed and duly executed form, as applicable, and may be filed
by the Collateral Agent at any time) and payment of all filing fees, will
constitute fully perfected security interests in all of the Collateral, prior to
all other Liens on the Collateral except for Permitted Collateral Liens that
have priority as a matter of law as existing on the Closing Date or granted from
time to time thereafter.  Without limiting the foregoing and subject to Sections
4.1(c) of this Agreement and 5.13 of the Credit Agreement, each applicable
Grantor has taken all actions necessary or desirable, including without
limitation those specified in Section 4.2 to: (i) establish the Collateral
Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over any portion of the Collateral granted by it constituting Certificated
Equity Interests, (ii) establish the Collateral Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over any portion of the
Collateral granted by it constituting Pledged Notes and (iii) establish the
Collateral Agent’s “control” (within the meaning of Section 9-104 of the UCC)
over Deposit Accounts (other than De Minimis Deposit Accounts, the Necessary
Funding Amount Accounts, the Excluded Accounts or Deposit Accounts that are
Excluded Assets).

 

3.2                               Ownership Each Grantor is the legal and
beneficial owner of its Collateral and has the right to pledge, sell, assign or
transfer the same.  There exists no Adverse Claim with respect to the Pledged
Equity Interests of such Grantor.

 

3.3                               Name; Jurisdiction of Organization, Etc.  Such
Grantor’s exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business are specified on Schedule 3. 
Each Grantor is organized solely under the law of the jurisdiction so specified
and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction.  Except as

 

11

--------------------------------------------------------------------------------


 

otherwise indicated on Schedule 3, the jurisdiction of each such Grantor’s
organization of formation is required to maintain a public record showing the
Grantor to have been organized or formed.  Except as specified on Schedule 3, it
has not changed its name, jurisdiction of organization, chief executive office
or sole place of business (if applicable) or its corporate structure in any way
(e.g. by merger, consolidation, change in corporate form or otherwise) within
the past five years and has not within the last five years become bound (whether
as a result of merger or otherwise) as Grantor under a security agreement
entered into by another Person, which has not heretofore been terminated. 
Unless otherwise stated on Schedule 3, such Grantor is not a transmitting
utility as defined in UCC § 9-102(a)(80).

 

3.4                               Special Collateral; Excluded Collateral.  None
of the Collateral constitutes, or is the Proceeds of, (1) Farm Products,
(2) As-Extracted Collateral, (3) Manufactured Homes, (4) Health-Care Insurance
Receivables, (5) timber to be cut, or (6) aircraft engines, satellites, ships or
railroad rolling stock.  No material portion of the Collateral consists of
Vehicles or other goods subject to a certificate of title.

 

3.5                               Commercial Tort Claims.  No Grantor has any
commercial tort claims other than those described on Schedule 4.

 

3.6                               Pledged Equity Interests.

 

(a)                                 Set forth on Schedule 5 is a complete list
of the Pledged Equity Interests as of the Closing Date.  Each Pledged Equity
Interest is duly authorized and validly issued, is fully paid and, to the extent
applicable, nonassessable and is not subject to the preemptive rights of any
Person.

 

(b)                                 None of the Pledged LLC Interests or Pledged
Partnership Interests are, or represent interests in entities that have opted to
be treated as securities under the Uniform Commercial Code of any jurisdiction
unless the applicable Grantor has caused such Pledged LLC Interests or Pledged
Partnership Interests to become certificated and has delivered such certificates
or other documents evidencing or representing such Pledged LLC Interests or
Pledged Partnership Interests, as applicable, to the Collateral Agent,
accompanied by blank powers, all in form and substance reasonably satisfactory
to the Collateral Agent.  All certificated Pledged Equity Interests have been
delivered to the Collateral Agent.

 

3.7                               Pledged Debt.  Set forth on Schedule 6 is a
complete list of Pledged Debt as of the Closing Date.  The promissory notes,
including the Pledged Notes and any Intercompany Notes, currently evidencing
Pledged Debt have been delivered to the Collateral Agent.

 

3.8                               Intellectual Property. As of the Closing Date,
no Grantor owns any interest in, or title to, any United States federal
registered or applied for Patent, or Trademark or registered Copyright except as
set forth in Schedule 7.  Except for those matters which both (a) are set forth
on Schedule 7 and (b) could not reasonably be expected to have a Material
Adverse Effect, (x) all Intellectual Property owned or utilized by each Grantor
is subsisting and has not been judged invalid or unenforceable, in whole or in
part, (y) no action or proceeding is pending, or, to the knowledge of each
Grantor, threatened, alleging that such Grantor, or the conduct of such
Grantor’s business, infringes, misappropriates, dilutes, or otherwise violates
the Intellectual

 

12

--------------------------------------------------------------------------------


 

Property of any other Person and (z) to the knowledge of each Grantor, no Person
is engaging in any activity that infringes, misappropriates, dilutes or violates
any material Intellectual Property of such Grantor.  Each of such items has been
maintained so as to preserve the value thereof from the date of creation or
acquisition thereof.

 

3.9                               Deposit Account.  As of the Closing Date, set
forth on Schedule 8 is a complete list of each Grantor’s Deposit Accounts (other
than Excluded Accounts).

 

3.10                        Binding Agreement.  This Agreement when executed and
delivered by such Grantor will constitute the legal, valid, and binding
obligations of such Grantor, enforceable against such Grantor in accordance with
its terms except as the enforceability hereof or thereof may be affected by:
(a) bankruptcy, insolvency, reorganization, moratorium, or other similar laws
affecting the enforcement of creditors’ rights generally, and (b) equitable
principles of general applicability (whether considered in a proceeding in
equity or law).

 

3.11                        Other Agreements.  The execution, delivery, and
performance by each Grantor of this Agreement does not and will not: (a) violate
(i) in any material respect any provision of any federal (including the Exchange
Act), state or local law, rule, or regulation (including Regulations T, U, and X
of the Federal Reserve Board) binding on any Grantor, (ii) in any material
respect any order of any Governmental Authority, court, arbitration board or
tribunal binding on any Grantor or (iii) the Governing Documents of any Grantor,
or (b) contravene any provisions of, result in a breach of, constitute (with the
giving of notice or the lapse of time) a default under, or result in the
creation of any Lien (other than Liens granted by the Grantors to the Collateral
Agent, for the benefit of the Secured Parties, to secure the Obligations under
the Credit Agreement) upon any of the Assets of any Grantor pursuant to any
Material Agreement, or (c) require termination of any Material Agreement of any
Grantor, or (d) constitute a tortious interference with any material Contractual
Obligation of any Grantor.

 

3.12                        Requisite Power and Authority.  The execution,
delivery, and performance of this Agreement has been duly authorized by each
Grantor and all necessary limited liability company or corporate action in
respect thereof has been taken, and, other than as set forth on Schedule 9, the
execution, delivery, and performance thereof does not require any other material
consent or approval of any other Person that has not been obtained.

 

3.13                        Solvency.  The Borrower is, each Grantor is, and the
other Subsidiaries of the Borrower are taken as a whole, both immediately before
and immediately following the making of each Loan and after giving effect to the
application of the proceeds of each Loan, the pledge of Collateral and the
guarantee in favor of the Agents and the Lenders, as applicable, Solvent.

 

IV.                               COVENANTS

 

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Discharge of the Secured Obligations:

 

13

--------------------------------------------------------------------------------


 

4.1                               Delivery and Control of Instruments, Chattel
Paper, Negotiable Documents, Pledged Debt, Pledged Equity Interests, Deposit
Accounts and Cash Management.

 

(a)                                 Subject to Section 4.1(c), if any of the
Collateral is or shall become evidenced or represented by any Instrument,
Certificated Security, Negotiable Document or Tangible Chattel Paper, such
Instrument (other than checks received in the ordinary course of business),
Certificated Security, Negotiable Document or Tangible Chattel Paper shall be
immediately delivered to the Collateral Agent, duly endorsed in a manner
satisfactory to the Agents, to be held as Collateral pursuant to this Agreement.

 

(b)                                 (i) If, at any time after the Closing Date,
any Pledged Equity Interest constituting a Pledged LLC Interest or Pledged
Partnership Interest, which, on the Closing Date, is not a security (for
purposes of the UCC), is designated by the relevant Grantor as a “security”
under (and as defined in) Article 8 of the UCC, such Grantor shall cause such
Pledged Equity Interests to be certificated and, as soon as reasonably practical
thereafter, deliver such certificates, accompanied by stock powers duly executed
in blank, to the Collateral Agent;

 

(ii)                                  The Grantors shall not designate, or cause
any Grantor to designate, any of the Pledged Equity Interests constituting
Pledged LLC Interests or Pledged Partnership Interests as a “security” under
Article 8 of the UCC, unless such Grantor complies with the requirements of
Section 4.1(b)(i) hereof with respect to such Pledged Equity Interests; and

 

(iii)                               If at any time hereafter any Grantor
acquires Pledged Equity Interests, such Grantor shall update Schedule 5 to this
Agreement.

 

(c)                                  If at any time hereafter any promissory
notes evidencing Pledged Debt in excess of $250,000, individually or in the
aggregate are executed, such promissory notes shall, once executed and delivered
to any Grantor, be delivered to Collateral Agent within (i) 45 days of such
execution and delivery in the event the Grantor intends, at the time such
promissory note is executed and delivered to the Grantor, to pledge such
promissory note to a third party in accordance with Sections 6.1 and 6.2 of the
Credit Agreement or (ii) 15 days of such execution and delivery.

 

(d)                                 If any of the Collateral with a value in
excess of $250,000 is or shall become Electronic Chattel Paper such Grantor
shall ensure that (i) a single authoritative copy exists which is unique,
identifiable and unalterable (except as provided in clauses (iii), (iv) and
(v) of this paragraph), (ii) such authoritative copy identifies the Collateral
Agent as the assignee and is communicated to and maintained by the Collateral
Agent or its designee, (iii) copies or revisions that add or change the assignee
of the authoritative copy can only be made with the participation of the
Collateral Agent, (iv) each copy of the authoritative copy and any copy of a
copy is readily identifiable as a copy and not the authoritative copy and
(v) any revision of the authoritative copy is readily identifiable as an
authorized or unauthorized revision.

 

(e)                                  All Deposit Accounts of each Grantor (other
than De Minimis Deposit Accounts, the Necessary Funding Amount Accounts,
Excluded Accounts or Deposit Accounts that are Excluded Assets) shall be subject
to a control agreement among the applicable Grantor, the depository bank and the
Collateral Agent, in form and substance satisfactory to the Agents.  The
Grantors shall not close or transfer Deposit Accounts subject to the Collateral
Agent’s control without the prior written consent of the Agents, and any
replacement Deposit Account must be

 

14

--------------------------------------------------------------------------------


 

subject to a control agreement among the applicable Grantor, the depository bank
and the Collateral Agent, in form and substance satisfactory to the Agents;
provided, however, that, pursuant to such control agreement, prior to the
occurrence and continuance of an Event of Default, the depository bank shall
comply with entitlement orders and instructions issued or originated by the
applicable Grantor or its agents and, after the occurrence and during the
continuance of an Event of Default, the depository bank shall comply with
entitlement orders and instructions issued or originated by the Collateral Agent
without further consent of the Grantor.  The Grantors shall notify the Agents of
the opening of any new Deposit Accounts in connection with the Compliance
Certificate delivered to the Agents pursuant Section 5.3(a) of the Credit
Agreement and all such new Deposit Accounts (other than De Minimis Deposit
Accounts, the Necessary Funding Amount Accounts, Excluded Accounts or Deposit
Accounts that are Excluded Assets) shall be subject to a control agreement among
the depository bank, the Collateral Agent and the applicable Grantor, in form
and substance satisfactory to the Agents.

 

(f)                                   Except in connection with (A) Excluded
Accounts, (B) prior to any acceleration of the Loans pursuant to Section 7.2 of
the Credit Agreement, the Necessary Funding Amount Accounts or (C) Deposit
Accounts that are Excluded Assets, after the occurrence and during the
continuance of a Default or Event of Default, each Grantor shall direct, within
two (2) Business Days thereof, that all funds in any of their respective Deposit
Accounts not subject to the Collateral Agent’s Control shall be transferred
directly to a Deposit Account subject to the Collateral Agent’s Control.

 

4.2                               Maintenance of Perfected Security Interest;
Further Documentation.  (a)  Such Grantor shall maintain the security interest
created by this Agreement in its Collateral as a perfected security interest
having at least the priority described in Section 3.3 and shall defend such
security interest against the claims and demands of all Persons whomsoever.

 

(b)                                 Such Grantor shall furnish to the Agents
from time to time statements and schedules further identifying and describing
its Collateral and such other reports in connection with the assets and property
of such Grantor as the Agents may reasonably request in writing, all in
reasonable detail.

 

(c)                                  At any time and from time to time, upon the
written request of the Agents, and at the sole expense of such Grantor, such
Grantor shall promptly and duly authorize, execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as the Agents may reasonably request for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby,
(ii) in the case of the Deposit Accounts (other than De Minimis Deposit
Accounts, the Necessary Funding Amount Accounts, Excluded Accounts or Deposit
Accounts that are Excluded Assets) taking any actions necessary to enable the
Collateral Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto to the extent required hereunder,
including without limitation, executing and delivering and causing the relevant
depositary bank to execute and deliver a control agreement in form and substance
reasonably satisfactory to the Agents and (iii) with respect to Copyrights,
Patents and

 

15

--------------------------------------------------------------------------------


 

Trademarks, security agreements for filing with the United States Patent and
Trademark Office, as applicable.

 

4.3                               Changes in Locations, Name, Jurisdiction of
Incorporation, Etc.  Such Grantor will not, except upon notice to the Agents and
delivery to the Collateral Agent of duly authorized and, where required,
executed copies of all additional financing statements and other documents
reasonably requested by the Agents to maintain the validity, perfection and
priority of the security interests provided for herein, in each case on or
before the date that is 10 days prior to the date, without limiting the
prohibitions on mergers involving the Grantors contained in the Credit
Agreement, on which it changes its legal name, jurisdiction of organization or
the location of its chief executive office or sole place of business, if
applicable, from that referred to in Section 3.3 of this Agreement.

 

4.4                               Preferred Equity Investments.  Grantors shall
promptly deliver to the Collateral Agent any notices it receives from an Issuer
in connection with any Preferred Equity Investment that is reasonably expected
to adversely affect the interests of the Lenders.

 

4.5                               Intellectual Property.  Grantors shall notify
the Agents of any updates to Schedule 7 in connection with the Compliance
Certificate delivered to the Agents pursuant Section 5.3(a) of the Credit
Agreement.

 

4.6                               Investment Property.  (a)  If such Grantors
shall become entitled to receive or shall receive any stock or other ownership
certificate (including, without limitation, any certificate representing a stock
dividend or a distribution in connection with any reclassification or any
certificate issued in connection with any reorganization), or option or rights
in respect of the capital stock or other Pledged Equity Interest of any pledged
Issuer, whether in substitution of, as a conversion of, or in exchange for, any
shares of or other ownership interests in the Pledged Equity Interests, or
otherwise in respect thereof, such Grantors shall accept the same as the agent
of the Secured Parties, hold the same in trust for the Secured Parties and
deliver the same as soon as reasonably practicable to the Collateral Agent in
the exact form received, duly endorsed by such Grantor to the Collateral Agent
together with an undated stock power covering such certificate duly executed in
blank by such Grantor and with, if the Agents so request, signature guaranteed,
to be held by the Collateral Agent, subject to the terms hereof, as collateral
security for the Secured Obligations.  If an Event of Default shall have
occurred and be continuing, any sums paid upon or in respect of the Pledged
Equity Interests upon the liquidation or dissolution of any pledged Issuer shall
be paid over to the Collateral Agent to be held by it hereunder as additional
collateral security for the Secured Obligations, and in case any distribution of
capital shall be made on or in respect of the Pledged Equity Interests or any
property shall be distributed upon or with respect to the Pledged Equity
Interests pursuant to the recapitalization or reclassification of the capital of
any pledged Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Collateral Agent, be delivered to the Collateral Agent to be held
by it hereunder as additional collateral security for the Secured Obligations;
provided however, for the avoidance of doubt, prior to the occurrence and
continuance of an Event of Default, any sums paid upon or any distributions made
in respect of any Pledged Equity Interest shall be paid to and held by the
applicable Grantor.  If an Event of Default shall have occurred and be
continuing and any sums of money or property so paid or distributed in respect
of the Pledged

 

16

--------------------------------------------------------------------------------


 

Equity Interests shall be received by such Grantor, such Grantor shall, until
such money or property is paid or delivered to the Collateral Agent, hold such
money or property in trust for the Secured Parties, segregated from other funds
of such Grantor, as collateral security for the Secured Obligations; provided
however, for the avoidance of doubt, prior to the occurrence and continuance of
an Event of Default, any sums of money so paid or distributed in respect of any
Pledged Equity Interest shall be paid to and held by the applicable Grantor.

 

(b)                                 Each Grantor which is a pledged Issuer
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Equity Interests issued by it and will comply with such terms insofar as
such terms are applicable to it, (ii) it will notify the Collateral Agent
promptly in writing of the occurrence of any of the events described in
Section 4.7(a) with respect to the Pledged Equity Interests issued by it and
(iii) the terms of Section 4.7(c) shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to
Section 4.7(c) with respect to the Pledged Equity Interests issued by it.  In
addition, each Grantor which is either a pledged Issuer or an owner of any
Pledged Equity Interests hereby consents to the grant by each other Grantor of
the security interest hereunder in favor of the Collateral Agent and to the
transfer of any Pledged Equity Interest to the Collateral Agent or its nominee
following an Event of Default and to the substitution of the Collateral Agent or
its nominee as a partner, member or shareholder or other equity holder of the
pledged Issuer of the related Pledged Equity Interest.

 

4.7                               Voting and Other Rights with Respect to
Pledged Securities.  (a)  Unless an Event of Default shall have occurred and be
continuing, each Grantor shall be permitted to receive all dividends or other
distributions paid in respect of the Pledged Equity Interests and all payments
made in respect of the Pledged Notes or Pledged Debt to the extent permitted by
the Credit Agreement, and to exercise all voting and corporate rights with
respect to the Pledged Equity Interests; provided, however, that
(i) notwithstanding anything to the contrary herein, the Borrower and its
Subsidiaries shall in all cases be entitled to receive dividends or other
distributions paid in respect of the Pledged Equity Interests and all payments
made in respect of the Pledged Notes or Pledged Debt necessary for the Borrower
to maintain its status as a “real estate investment trust” as defined in
Section 856 the Code and avoid the imposition of income and excise tax on the
Borrower and (ii) no vote shall be cast or corporate or other ownership right
exercised or other action taken which, in the Agents’ reasonable judgment, would
impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.

 

(b)                                 Subject to Section 4.7(a)(i), if an Event of
Default shall occur and be continuing: (i) all rights of each Grantor to
exercise or refrain from exercising the voting and other consensual rights with
respect to Pledged Securities which it would otherwise be entitled to exercise
shall cease and all such rights shall thereupon become vested in the Collateral
Agent who shall thereupon have the sole right, but shall be under no obligation,
to exercise or refrain from exercising such voting and other consensual rights,
(ii) the Collateral Agent shall have the right, without notice to any Grantor,
to transfer all or any portion of the Pledged Securities to its name or the name
of its nominee or agent and (iii) all rights of a Grantor to receive the
dividends, distributions and interest payments which it would otherwise be
authorized to receive and retain pursuant to Section 4.10(a) shall cease and all
such rights shall thereupon be vested in the Collateral Agent which shall then
have the sole right to receive and hold as Pledged Securities

 

17

--------------------------------------------------------------------------------


 

such dividends, distributions and interest payments.  In addition, the
Collateral Agent shall have the right at any time, without notice to any
Grantor, to exchange any certificates or instruments representing any Pledged
Securities for certificates or instruments of smaller or larger denominations. 
In order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto each
Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Collateral Agent all proxies and other instruments as the
Collateral Agent may from time to time reasonably request and each Grantor
acknowledges that the Collateral Agent may utilize the power of attorney set
forth herein.  Notwithstanding anything to the contrary herein, and for the
avoidance of doubt, prior to the occurrence and continuance of an Event of
Default, all rights and privileges of each Grantor referenced in this
Section 4.7(b) shall remain with each applicable Grantor.

 

(c)                                  Subject to Section 4.7(a)(i), if an Event
of Default shall occur and be continuing, each Grantor hereby authorizes and
instructs each Issuer of any Pledged Securities pledged by such Grantor
hereunder to comply with any instruction received by it from the Collateral
Agent in writing that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Issuer shall be fully protected in so complying. 
Notwithstanding anything to the contrary herein, and for the avoidance of doubt,
prior to the occurrence and continuance of an Event of Default, all rights and
privileges of each Grantor referenced in this Section 4.7(c) shall remain with
each applicable Grantor.

 

4.8                               Commercial Tort Claims.  Within thirty (30)
days after the date of any additional commercial tort claims arising since
Schedule 4 was last delivered, each Grantor shall provide the Collateral Agent
with an amended or supplemented Schedule 4 to reflect such additional commercial
tort claims.

 

V.                                    REMEDIAL PROVISIONS

 

5.1                               Code and Other Remedies.  (a)  If an Event of
Default shall occur and be continuing, the Collateral Agent, on behalf of the
Secured Parties, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the UCC (whether or not the UCC applies to the
affected Collateral) and all rights under any other applicable law when a debtor
is in default under a security agreement or in equity, including, and without
limiting the generality of the foregoing: the Collateral Agent may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party, on the internet or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk, and upon such other terms as the Agent may deem commercially
reasonable; provided that the Collateral Agent will provide the applicable
Grantor with reasonable notice prior to a public sale or after any private sale
or other disposition.  The Collateral Agent may store, repair or recondition any
Collateral or otherwise prepare any Collateral for disposal in the manner and to
the extent that the Collateral Agent

 

18

--------------------------------------------------------------------------------


 

deems appropriate.  Each Secured Party shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold or to
become the licensor of all or any such Collateral, free of any right or equity
of redemption in any Grantor, which right or equity is hereby waived and
released to the extent permitted by applicable Law.  For purposes of bidding and
making settlement or payment of the purchase price for all or a portion of the
Collateral sold at any such sale made in accordance with the UCC or other
applicable laws, including, without limitation, the Bankruptcy Code, the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Secured Party or Secured Parties in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing), shall
be entitled to credit bid and use and apply the Secured Obligations (or any
portion thereof) as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale, such amount to be apportioned
ratably to the Secured Obligations of the Secured Parties in accordance with
their pro rata share of such Secured Obligations.  The Collateral Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Each Grantor acknowledges and
agrees that the compliance by the Collateral Agent, on behalf of the Secured
Parties, with any applicable state or federal law requirements in connection
with a disposition of the Collateral will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.  Each Grantor
recognizes that the Collateral Agent may be unable to effect a public sale of
any or all the Collateral and may be compelled to resort to one or more private
sales thereof.  Each Grantor also acknowledges that any private sale may result
in prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private.  The Collateral
Agent shall be under no obligation to delay a sale of any of the Collateral for
the period of time necessary to permit any Grantor or the issuer of the
Collateral to register such securities for public sale under the Securities Act
or under applicable state securities laws, even if any Grantor and the issuer
would agree to do so (it being acknowledged and agreed that no Grantor shall
have any obligation hereunder to do so).  Until the Collateral Agent is able to
effect a sale, lease, transfer or other disposition of Collateral, the
Collateral Agent shall have the right to hold or use Collateral, or any part
thereof, to the extent that it deems appropriate for the purpose of preserving
Collateral or the value of the Collateral, or for any other purpose deemed
appropriate by the Collateral Agent.  The Collateral Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of Collateral
and to enforce any of the Collateral Agent’s remedies (for the benefit of the
Collateral Agent and Secured Parties) with respect to such appointment without
prior notice or hearing as to such appointment.  The Collateral Agent shall have
no obligation to marshal any of the Collateral.

 

(b)                                 Any net Proceeds of the Collateral shall be
applied or retained by the Collateral Agent in accordance with the Credit
Agreement.  Only after such application and after the payment by the Collateral
Agent of any other amount required by any provision of law, including, without
limitation, Section 9-615(a) of the UCC, need the Collateral Agent account for
the surplus, if any, to any Grantor.  If the Collateral Agent sells any of the
Collateral upon credit, the Grantor will be credited only with payments actually
made by the purchaser and received by the Agent.  In the event the purchaser
fails to pay for the Collateral, the Collateral

 

19

--------------------------------------------------------------------------------


 

Agent may resell the Collateral and the applicable Grantor shall be credited
with proceeds of the sale.

 

(c)                                  In the event of any Sale of any of the
Intellectual Property, the goodwill of the business connected with and
symbolized by any Trademarks subject to such Sale shall be included, and the
applicable Grantor shall supply the Collateral Agent or its designee with such
Grantor’s know-how and expertise, and with documents and things embodying the
same, relating to the exploitation of such Intellectual Property, including the
manufacture, distribution, advertising and sale of products or the provision of
services under such Intellectual Property, and such Grantor’s customer lists and
other records and documents relating to such Intellectual Property and to the
manufacture, distribution, advertising and sale of such products and services.

 

(d)                                 For the purpose of enabling the Collateral
Agent to exercise rights and remedies under this Section 5.1 (including in order
to take possession of, collect, receive, assemble, process, appropriate, remove,
realize upon, sell, assign, license out, convey, transfer or grant options to
purchase any Collateral) at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, (i) an irrevocable,
nonexclusive, and assignable license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of such Trademarks, to use, practice, license,
sublicense, and otherwise exploit any and all Intellectual Property now owned or
held or hereafter acquired or held by such Grantor (which license shall include
access to all media in which any of the licensed items may be recorded or stored
and to all software and programs used for the compilation or printout thereof)
and (ii) an irrevocable license (without payment of rent or other compensation
to such Grantor) to use, operate and occupy all real property owned, operated,
leased, subleased, or otherwise occupied by such Grantor.

 

5.2                               Effect of Securities Laws.  Each Grantor
recognizes that the Collateral Agent may be unable to effect a public sale of
any or all of the Pledged Securities by reason of certain prohibitions contained
in the Securities Act and applicable state securities laws or otherwise, and may
be compelled to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof.  Each Grantor acknowledges and agrees
that any such private sale may result in prices and other terms less favorable
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner.  The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Securities for the period of
time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.

 

5.3                               Deficiency.  Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Secured Obligations and the fees and
disbursements of any attorneys employed by any Secured Party to collect such
deficiency.

 

20

--------------------------------------------------------------------------------


 

5.4                               Proceeds to be Turned Over to Agent.  If an
Event of Default shall occur and be continuing, all Proceeds received by any
Grantor consisting of cash, Cash Equivalents, checks and other near-cash items
shall be held by such Grantor in trust for the Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Collateral Agent in the exact form received by such
Grantor (duly endorsed by such Pledgor to the Collateral Agent, if required). 
All Proceeds received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control.  All Proceeds while held by the Collateral Agent in a Collateral
Account (or by such Grantor in trust for the Secured Parties) shall continue to
be held as collateral security for all the Secured Obligations and shall not
constitute payment thereof until applied as provided in the Credit Agreement.

 

VI.                               POWER OF ATTORNEY AND FURTHER ASSURANCES

 

6.1                               Collateral Agent’s Appointment as
Attorney-in-Fact, Etc.  (a)  Each Grantor hereby irrevocably constitutes and
appoints the Collateral Agent and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following, as applicable:

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and endorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Receivable or with respect to any other Collateral and file any claim
or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Receivable or with respect to
any other Collateral whenever payable;

 

(ii)                                  in the case of any Intellectual Property,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Collateral Agent may request to evidence the Secured
Parties’ security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

 

(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or purchase
any insurance called for by the terms of the Loan Documents and pay all or any
part of the premiums therefor and the costs thereof;

 

(iv)                              execute, in connection with any sale provided
for in Sections 5.1 or 5.2, any endorsements, assignments or other instruments
of conveyance or transfer with respect to the Collateral; and

 

21

--------------------------------------------------------------------------------


 

(v)                                 (1) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (2) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; (3) sign and endorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate; (7) assign any Copyright, Patent or Trademark (along with
the goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and (8) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Collateral Agent deems
necessary to protect, preserve or realize upon the Collateral and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

 

Anything in this Section 6.1 to the contrary notwithstanding, the Collateral
Agent agrees that, except as provided in Section 6.2, it will not exercise any
rights under the power of attorney provided for in this Section 6.1 unless an
Event of Default shall have occurred and be continuing.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein, the Collateral Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such agreement; provided, however, that
unless an Event of Default has occurred and is continuing or time is of the
essence, the Collateral Agent shall not exercise this power without first making
demand on the Grantor and the Grantor failing to promptly comply therewith.

 

(c)                                  The expenses of the Collateral Agent
incurred in connection with actions undertaken as provided in this Section 6.1,
shall be payable by such Grantor to the Collateral Agent in accordance with
Section 10.7 of the Credit Agreement.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until a Discharge of the Secured Obligations.

 

6.2                               Authorization of Financing Statements.  Each
Grantor acknowledges that pursuant to Section 9-509(b) of the UCC and any other
applicable law, the Collateral Agent is authorized to file or record financing
or continuation statements, and amendments thereto, and other filing

 

22

--------------------------------------------------------------------------------


 

or recording documents or instruments with respect to the Collateral granted by
it in such form and in such offices as the Collateral Agent reasonably
determines appropriate to perfect or maintain the perfection of the security
interests of the Collateral Agent under this Agreement.  Each Grantor agrees
that such financing statements may describe the collateral in the same manner as
described in this Agreement or as “all assets” or “all personal property” of
such Grantor, whether now owned or hereafter existing or acquired by such
Grantor or such other description as the Collateral Agent, in its sole judgment,
determines is necessary or advisable.  A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

 

VII.                          THE AGENT

 

7.1                               Authority of Agent.  Each Grantor acknowledges
that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Collateral Agent and the
other Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

7.2                               Duty of Agent.  The Collateral Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Collateral Agent deals with similar
property for its own account and shall have deemed to exercise reasonable care
in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which comparable
secured parties accord comparable Collateral.  Neither the Collateral Agent nor
any other Secured Party nor any of their respective officers, directors,
partners, employees, agents, attorneys or other advisors, attorneys-in-fact or
affiliates shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Collateral Agent
and the Secured Parties hereunder are solely to protect the Collateral Agent and
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Collateral Agent or any Secured Party to exercise any such powers.  The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, partners, employees, agents,
attorneys and other advisors, attorneys-in-fact or affiliates shall be
responsible to any Grantor for any act or failure to act hereunder, except to
the extent that any such act or failure to act is found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
solely and proximately from their own gross negligence or willful misconduct in
breach of a duty owed to such Grantor.

 

23

--------------------------------------------------------------------------------


 

7.3                               No Individual Foreclosure, Etc.  No Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any guarantee of the Secured Obligations except to the extent
expressly contemplated by this Agreement or the other Loan Documents, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent at the direction of
the Required Agents and on behalf of the Secured Parties in accordance with the
terms thereof.  Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
guarantees of the Secured Obligations provided hereunder and under any other
Loan Documents, to have agreed to the foregoing provisions and the other
provisions of this Agreement.  Without limiting the generality of the foregoing,
each Secured Party authorizes the Collateral Agent to credit bid all or any part
of the Secured Obligations held by it.

 

7.4                               Secured Counterparties.  No Secured
Counterparty that obtains the benefits of the Loan Documents or any Collateral
by virtue of the provisions of the Credit Agreement or of the Loan Documents,
shall have any right to notice of any action or to consent to, direct or object
to any action under any Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Agreement to
the contrary, the Collateral Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Obligations arising under Bank Product Agreements and Swap Agreements
unless the Collateral Agent has received written notice of such Secured
Obligations, together with such supporting documentation as the Collateral Agent
may request, from the applicable Secured Counterparty.

 

VIII.                     MISCELLANEOUS

 

8.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Grantor and
the Collateral Agent, provided that any provision of this Agreement imposing
obligations on any Grantor may be waived by the Collateral Agent in a written
instrument executed by the Collateral Agent in accordance with Section 11.2 of
the Credit Agreement.

 

8.2                               Notices.  All notices, requests and demands to
or upon the Collateral Agent or any Grantor hereunder shall be effected in the
manner provided for in Section 11.3 of the Credit Agreement; provided that any
such notice, request or demand to or upon any Grantor shall be addressed to such
Grantor at its notice address set forth on Schedule 1.

 

8.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  No Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1, delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default.  No failure to exercise, nor any delay in exercising, on
the part of any Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which such Secured Party would
otherwise have on any future

 

24

--------------------------------------------------------------------------------


 

occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

8.4                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Grantor and shall inure to
the benefit of the Secured Parties and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the Agents
and any such assignment, transfer or delegation without such consent shall be
null and void.

 

8.5                               Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.

 

8.6                               Severability.  All covenants under this
Agreement shall be given independent effect so that if a particular action or
condition is not permitted by any one covenant, the fact that it would be
permitted by another covenant shall not avoid the occurrence of an Event of
Default or Default if such action is taken or condition exists.

 

8.7                               Section Headings.  Article and
Section headings used in this Agreement and the table of contents preceding this
Agreement are for convenience of reference only and shall neither constitute a
part of this Agreement for any other purpose nor affect the construction of this
Agreement.

 

8.8                               Integration/Conflict.  This Agreement,
together with the schedules and exhibits hereto and the other Loan Documents is
intended by the parties hereto as a final expression of their agreement and is
intended as a complete statement of the terms and conditions of their agreement
with respect to the subject matter of this Agreement and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.  The foregoing to the contrary notwithstanding, all Bank Product
Agreements, if any, are independent agreements governed by the written
provisions of such Bank Product Agreements, which will remain in full force and
effect, unaffected by any repayment, prepayments, acceleration, reduction,
increase, or change in the terms of any credit extended hereunder, except as
otherwise expressly provided in such Bank Product Agreement.

 

8.9                               GOVERNING LAW. (A) THIS AGREEMENT SHALL BE
DEEMED TO HAVE BEEN MADE IN THE STATE OF NEW YORK; AND (B) THE VALIDITY OF THIS
AGREEMENT, AND THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND
THEREOF, AND THE RIGHTS OF THE PARTIES THERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

25

--------------------------------------------------------------------------------


 

8.10                        JURISDICTION AND VENUE.  TO THE EXTENT THEY
MAY LEGALLY DO SO, THE PARTIES HERETO AGREE THAT ALL ACTIONS, SUITS, OR
PROCEEDINGS ARISING BETWEEN THE AGENT, ANY MEMBER OF THE LENDER GROUP OR THE
GRANTORS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE
TRIED AND LITIGATED ONLY IN THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK, STATE OF NEW YORK; PROVIDED HOWEVER THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT AT AGENT’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION TO THE
EXTENT SUCH COURTS HAVE IN PERSONAM JURISDICTION OVER THE RELEVANT GRANTOR OR IN
REM JURISDICTION OVER SUCH COLLATERAL OR OTHER PROPERTY.  THE GRANTORS AND EACH
MEMBER OF THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY WAIVE
ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 8.10 AND STIPULATE THAT THE STATE AND FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE IN PERSONAM JURISDICTION AND
VENUE OVER SUCH PERSON FOR THE PURPOSE OF LITIGATING ANY SUCH DISPUTE,
CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.  TO THE EXTENT PERMITTED BY LAW, SERVICE OF PROCESS
SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST EACH OF THE GRANTORS
OR ANY MEMBER OF THE LENDER GROUP MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO ITS ADDRESS INDICATED ON EXHIBIT 11.3 OF THE CREDIT
AGREEMENT.

 

8.11                        Additional Grantors.  Each Subsidiary or Affiliate
of the Borrower that is required to or does become a party to this Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.

 

8.12                        Releases.  (a) At such time as there has been a
Discharge of the Secured Obligations, the Collateral shall be released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors.  At the request and sole expense of any Grantor
following any such termination, the Collateral Agent shall deliver to such
Grantor any Collateral held by the Collateral Agent hereunder, and execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

 

(b)                                 Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement originally filed in connection herewith
without the prior written consent of the Collateral Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.

 

26

--------------------------------------------------------------------------------


 

(c)                                  Subject to Section 8.12(a), Collateral
shall be released by the Collateral Agent in accordance with, and the Collateral
Agent shall take such actions, under Sections 10.12 of the Credit Agreement.

 

8.13                        WAIVER OF JURY TRIAL.  THE GRANTORS AND EACH MEMBER
OF THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY EXPRESSLY
WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION,
OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE
DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE.  TO THE EXTENT THEY MAY LEGALLY DO SO, THE
GRANTORS AND EACH MEMBER OF THE LENDER GROUP HEREBY AGREE THAT ANY SUCH CLAIM,
DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 8.13  WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY
JURY.

 

[Signature Pages Follow]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

 

GRANTORS:

 

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION,

 

 

 

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ACRC HOLDINGS LLC,

 

 

 

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ACRC WAREHOUSE HOLDINGS LLC,

 

 

 

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ACRC LENDER LLC,

 

 

 

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ACRC MEZZ HOLDINGS LLC,

 

 

 

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

 

28

--------------------------------------------------------------------------------


 

ACRC CP INVESTOR LLC,

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

 

29

--------------------------------------------------------------------------------


 

COLLATERAL AGENT:

 

 

 

 

DBD CREDIT FUNDING LLC,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Constantine M. Dakolias

 

 

Name:

Constantine M. Dakolias

 

 

Title:

President

 

 

--------------------------------------------------------------------------------